
	
		I
		112th CONGRESS
		2d Session
		H. R. 6480
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Chaffetz (for
			 himself, Mr. Polis,
			 Mr. Issa, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To adopt fair standards and procedures by which
		  determinations of Copyright Royalty Judges are made with respect to webcasting,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Radio Fairness Act of
			 2012.
		2.Appointment of
			 Copyright Royalty Judges and qualificationsChapter 8 of title 17, United States Code,
			 is amended—
			(1)in section 801(a)—
				(A)in the first
			 sentence, by striking Librarian of Congress and inserting
			 President of the United States, by and with the advice and consent of
			 the Senate,; and
				(B)by striking the
			 second sentence; and
				(2)in section
			 802—
				(A)in subsection
			 (a)(1), by striking Each and all that follows through
			 economics. and inserting the following: Each Copyright
			 Royalty Judge shall be an attorney who has not fewer than 10 years of legal
			 experience and has significant experience in adjudicating arbitrations or court
			 trials. The Chief Copyright Royalty Judge shall have not fewer than 7 years of
			 experience in adjudicating court trials in civil cases.; and
				(B)in subsection
			 (d)—
					(i)in
			 paragraph (1), in the first sentence, by striking Librarian and
			 all that follows through section. and inserting President
			 of the United States shall act expeditiously to fill the vacancy.;
			 and
					(ii)in
			 paragraph (2), by striking Librarian of Congress and inserting
			 President of the United States, by and with the advise and consent of
			 the Senate,.
					3.Computation of
			 royalty fees for Internet radio services offering digital performances of sound
			 recordings and reporting obligations
			(a)Standard for
			 determining rates and terms; burden of proof
				(1)Ephemeral
			 recordingsSection 112(e) of title 17, United States Code, is
			 amended—
					(A)in paragraph (3),
			 by striking the second sentence and inserting the following: Such rates
			 may include a minimum annual fee for each type of service offered by the
			 transmitting organization.;
					(B)in paragraph (4),
			 by striking Such rates shall and all that follows through
			 paragraphs (2) and (3). and inserting the following: In
			 establishing rates and terms under this paragraph, the Copyright Royalty Judges
			 shall apply the objectives set forth in section 801(b)(1), in accordance with
			 subparagraphs (C) and (D) of section 114(f)(1). In any proceeding under this
			 paragraph, the burden of proof shall be on the copyright owners of sound
			 recordings to establish that the fees and terms that they seek satisfy the
			 requirements of this paragraph, and do not exceed the fees to which most
			 copyright owners and users would agree under competitive market circumstances.
			 To the extent the Copyright Royalty Judges consider marketplace benchmarks to
			 be relevant, they shall limit those benchmarks to benchmarks reflecting the
			 rates and terms that have been agreed under competitive market circumstances by
			 most copyright users.; and
					(C)in paragraph (5),
			 by striking in lieu of any and all that follows and inserting
			 the following: and be binding upon the parties to any such agreements in
			 lieu of any determination by the Copyright Royalty Judges..
					(2)Digital sound
			 recording performancesSection 114(f) of title 17, United States
			 Code, is amended—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)—
							(I)in the first
			 sentence—
								(aa)by
			 striking subscription transmissions by preexisting subscription services
			 and transmissions by preexisting satellite digital audio radio;
			 and
								(bb)by
			 striking , except in the case of a different transitional period
			 provided under section 6(b)(3) of the Copyright Royalty and Distribution Reform
			 Act of 2004,; and
								(II)by striking
			 Such terms and rates and all that follows and inserting the
			 following: Such terms and rates shall distinguish among the different
			 types of digital audio transmission services then in operation and may take
			 into account the different characteristics of such services, and may include a
			 minimum annual fee of not more than $500 for each provider of services that is
			 subject to such rates and terms, which may be the only minimum fee for such
			 provider and may be assessed only once annually to that provider. Any copyright
			 owners of sound recordings or any entities performing sound recordings affected
			 by this paragraph may submit to the Copyright Royalty Judges for consideration
			 in such rate-setting proceedings licenses covering such noninteractive sound
			 recording performances. The parties to each proceeding shall bear their own
			 costs.;
							(ii)in
			 subparagraph (B)—
							(I)in the first
			 sentence—
								(aa)by
			 striking paragraph (3) and inserting paragraph
			 (2); and
								(bb)by
			 striking , a transitional period provided under section 6(b)(3) of the
			 Copyright Royalty and Distribution Reform Act of 2004,; and
								(II)by striking the
			 second sentence and inserting the following: In establishing rates and
			 terms under this paragraph, the Copyright Royalty Judges shall apply the
			 objectives set forth in section 801(b)(1) and may also consider the rates and
			 terms for noninteractive digital audio transmission services under voluntary
			 license agreements described in subparagraph (A) that were entered into under
			 competitive market circumstances. In any proceeding under this subsection, the
			 burden of proof shall be on the copyright owners of sound recordings to
			 establish that the fees and terms that they seek satisfy the requirements of
			 this subsection, and do not exceed the fees to which most copyright owners and
			 users would agree under competitive market circumstances.;
							(iii)by
			 redesignating subparagraph (C) as subparagraph (E);
						(iv)by
			 inserting after subparagraph (B) the following:
							
								(C)(i)In construing the
				objectives set forth in section 801(b)(1), the Copyright Royalty Judges shall
				take into consideration—
										(I)the public’s interest in both the
				creation of new sound recordings of musical works and in fostering online and
				other digital performances of sound recordings; and
										(II)the income necessary to provide a
				reasonable return on all relevant investments, including investments in prior
				periods for which returns have not been earned.
										(ii)To the extent the Copyright
				Royalty Judges consider marketplace benchmarks to be relevant, the Copyright
				Royalty Judges shall limit those benchmarks to benchmarks reflecting the rates
				and terms that have been agreed under competitive market circumstances by most
				copyright users.
									(D)In applying the
				objectives set forth in section 801(b)(1), the Copyright Royalty Judges—
									(i)shall not disfavor
				percentage of revenue-based fees;
									(ii)shall establish
				license fee structures that foster competition among the licensors of sound
				recording performances and between sound recording performances and other
				programming, including per-use or per-program fees, or percentage of revenue or
				other fees that include carve-outs on a pro-rata basis for sound recordings the
				performance of which have been licensed either directly with the copyright
				owner or at the source, or for which a license is not necessary;
									(iii)shall give full
				consideration for the value of any promotional benefit or other non-monetary
				benefit conferred on the copyright owner by the performance;
									(iv)shall give full
				consideration to the contributions made by the digital audio transmission
				service to the content and value of its programming; and
									(v)shall not take
				into account either the rates and terms provided in licenses for interactive
				services or the determinations rendered by the Copyright Royalty Judges prior
				to the enactment of the Internet Radio
				Fairness Act of 2012.
									;
				and
						(v)by
			 amending subparagraph (E), as so redesignated, to read as follows:
							
								(E)The procedures
				under subparagraph (A) may also be initiated pursuant to a petition filed by
				any copyright owners of sound recordings, or any entity performing sound
				recordings affected by this paragraph, indicating that a new type of digital
				audio transmission service engaged in the public performance of sound
				recordings is or is about to become operational, for the purpose of determining
				reasonable terms and rates of royalty payments with respect to such new type of
				transmission service for the period beginning with the inception of such new
				type of service and ending on the date on which the royalty rates and terms for
				the most comparable digital audio transmission services most recently
				determined under subparagraph (A) and chapter 8 expire, or such other period as
				the parties may agree.
								;
				
						(B)by striking
			 paragraph (2);
					(C)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively;
			 and
					(D)in paragraph (2),
			 as so redesignated—
						(i)by
			 inserting or their authorized representatives after
			 owners of sound recordings; and
						(ii)by
			 striking in lieu of any and all that follows and inserting the
			 following: and be binding upon the parties to any such agreements in
			 lieu of any determination by the Copyright Royalty Judges..
						(3)DefinitionSection
			 114(j) of title 17, United States Code, is amended—
					(A)by redesignating
			 paragraphs (4) through (15) as paragraphs (5) through (16), respectively;
			 and
					(B)by inserting after
			 paragraph (3) the following:
						
							(4)Competitive
				market circumstances are circumstances in which a licensee enters into a
				license for the noninteractive performance of sound recordings with a licensor
				that does not possess market power resulting from the aggregation of
				copyrights, either by a licensing collective or individual copyright
				owners.
							.
					(b)Precedential
			 value of settlementsSection 114(f)(4) of title 17, United States
			 Code, as so redesignated by subsection (a)(2), is amended—
				(1)in subparagraph
			 (B), by striking the second sentence;
				(2)by striking
			 subparagraphs (C) and (F);
				(3)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively;
			 and
				(4)by adding at the
			 end the following:
					
						(E)The rates and
				terms of any settlements made pursuant to the amendments made by the Webcaster
				Settlement Act of 2009 (Public Law 111–36; 123 Stat. 1926) that were to expire
				before December 31, 2015, shall be extended through December 31, 2015,
				according to the rates and terms applicable to
				2014.
						.
				(c)Technical and
			 conforming amendmentsChapter 8 of title 17, United States Code,
			 is amended—
				(1)in section
			 801(b)(7)(B), by striking 114(f)(3) and inserting
			 114(f)(2);
				(2)in section
			 803(c)(2)(E)(i)(II)—
					(A)by striking
			 section 114(f)(1)(C) or 114(f)(2)(C) and inserting
			 section 114(f)(1)(E); and
					(B)by striking
			 section 114(f)(4)(B) and inserting section
			 114(f)(3)(B); and
					(3)in section
			 804(b)(3)(C)—
					(A)in clause (i), by
			 striking section 114(f)(1)(C) and 114(f)(2)(C) and inserting
			 section 114(f)(1)(E);
					(B)in clause
			 (iii)(II), by striking section 114(f)(4)(B)(ii) and (C) and
			 inserting subparagraphs (B)(ii) and (C) of section 114(f)(3);
			 and
					(C)in clause (iv), by
			 striking section 114(f)(1)(C) or 114(f)(2)(C) and inserting
			 section 114(f)(1)(E).
					4.Modernization of
			 conditions governing ephemeral recording exemption and statutory
			 licenses
			(a)Ephemeral
			 recording exemptionSection 112(a)(1) of title 17, United States
			 Code, is amended by striking no more than and all that follows
			 and inserting the following: “1 or more copies or phonorecords embodying the
			 performance or display, if—
				
					(A)the copies or
				phonorecords are retained and used solely by the transmitting organization that
				made them, and no further copies or phonorecords are reproduced from them,
				except as may be incidental to the operation of the transmission technology
				used by the transmitting organization; and
					(B)the copies or
				phonorecords are used solely for the transmitting organization’s own
				transmissions originating in the United States, or for purposes of archival
				preservation or
				security.
					.
			(b)Ephemeral
			 recording statutory licenseSection 112(e)(1) of title 17, United
			 States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A)—
					(A)by striking
			 or under a statutory license in accordance with section 114(f);
			 and
					(B)by striking
			 if the following conditions are satisfied: and inserting
			 if—;
					(2)in subparagraph
			 (A)—
					(A)by striking
			 The and inserting the; and
					(B)by striking the
			 period at the end and inserting , except as may be incidental to the
			 operation of the transmission technology used by the transmitting
			 organization;;
					(3)in subparagraph
			 (B)—
					(A)by striking
			 The and inserting the;
					(B)by striking
			 a statutory license in accordance with section 114(f) or;
			 and
					(C)by striking the
			 period at the end and inserting , or for purposes of archival
			 preservation or security; and;
					(4)by striking
			 subparagraph (C);
				(5)by redesignating
			 subparagraph (D) as subparagraph (C); and
				(6)in subparagraph
			 (C), as so redesignated, by striking Pho­no­rec­ords and
			 inserting pho­no­rec­ords.
				(c)Sound recording
			 performance statutory licenseSection 114(d)(2)(C) of title 17,
			 United States Code, is amended—
				(1)in clause (i), by
			 striking of a broadcast transmission and all that follows and
			 inserting the following: or simultaneous transmission of a broadcast
			 transmission in any medium, which may include programming substituted for
			 programming contained in the broadcast transmission with respect to which the
			 transmitting entity lacks the requisite licenses or clearances to make the
			 transmission in the medium, or for advertisements contained in the broadcast
			 transmission, or the transmission of any programming previously included in a
			 broadcast transmission as an archived program in conformance with clause
			 (iii);;
				(2)by striking clause
			 (ii) and inserting the following:
					
						(ii)the
				transmitting entity does not cause to be published in writing by means of an
				advance program schedule the titles of the specific sound recordings or
				phonorecords embodying such sound recordings to be transmitted at particular
				times, except that this clause does not disqualify a transmitting entity that
				publishes in writing—
							(AA)such a program
				schedule that identifies sound recordings, pho­no­rec­ords or artists that will
				be featured within a period of time greater than 3 hours or within an
				unspecified future time period; or
							(BB)an advance
				program schedule that is a schedule of classical music programming to be
				performed as part of a retransmission or simultaneous transmission of a
				broadcast transmission, which may include programming substituted for
				programming contained in the broadcast transmission with respect to which the
				transmitting entity lacks the requisite licenses or clearances to make the
				transmission in the medium, or for advertisements contained in the broadcast
				transmission;
							;
				(3)in clause
			 (iii)—
					(A)in subclause (II),
			 by adding or at the end; and
					(B)beginning in
			 subclause (III), by striking or and all that follows through
			 requirement;;
					(4)in clause
			 (vii)—
					(A)by striking
			 and the transmitting entity through of the copyright
			 owner,; and
					(B)by striking
			 of a broadcast transmission and all that follows and inserting
			 or simultaneous transmission of a broadcast transmission, which may
			 include programming substituted for programming contained in the broadcast
			 transmission with respect to which the transmitting entity lacks the requisite
			 licenses or clearances to make the transmission in the medium, or for
			 advertisements contained in the broadcast transmission;; and
					(5)by amending clause
			 (ix) to read as follows:
					
						(ix)the transmitting
				entity identifies in textual data the sound recording during, but not before,
				the time it is performed, including the title of the sound recording and the
				featured recording artist, in a manner to permit it to be displayed to the
				transmission recipient by the device or technology intended for receiving the
				service provided by the transmitting entity, except that the obligation in this
				clause shall not apply to the extent that the transmitting entity does not have
				the technology or information necessary to provide such textual
				data.
						.
				5.Promotion of a
			 competitive marketplace
			(a)Limitation of
			 antitrust exemptions
				(1)Ephemeral
			 recordingsSection 112(e)(2) of title 17, United States Code, is
			 amended—
					(A)by inserting
			 , on a nonexclusive basis, after common agents;
			 and
					(B)by adding at the
			 end the following: Nothing in this paragraph shall be construed to
			 permit any copyright owners of sound recordings acting jointly, or any common
			 agent or collective representing such copyright owners, to take any action that
			 would prohibit, interfere with, or impede direct licensing by copyright owners
			 of sound recordings in competition with licensing by any common agent or
			 collective, and any such action that affects interstate commerce shall be
			 deemed a contract, combination or conspiracy in restraint of trade in violation
			 of section 1 of the Sherman Act (15 U.S.C. 1)..
					(2)Digital sound
			 recording performancesSection 114(e) of title 17, United States
			 Code, is amended by adding at the end the following:
					
						(3)Nothing in this
				subsection shall be construed to permit any copyright owners of sound
				recordings acting jointly, or any common agent or collective representing such
				copyright owners, to take any action that would prohibit, interfere with, or
				impede direct licensing by copyright owners of sound recordings in competition
				with licensing by any common agent or collective, and any such action that
				affects interstate commerce shall be deemed a contract, combination or
				conspiracy in restraint of trade in violation of section 1 of the Sherman Act
				(15 U.S.C. 1).
						(4)In order to obtain
				the benefits of paragraph (1), a common agent or collective representing
				copyright owners of sound recordings must make available at no charge through
				publicly accessible computer access through the Internet the most current
				available list of sound recording copyright owners represented by the
				organization and the most current list of sound recordings licensed by the
				organization.
						.
				6.Proceedings of
			 the Copyright Royalty Judges and judicial review
			(a)Proceedings and
			 precedential valueSection 803(a)(1) of title 17, United States
			 Code, is amended—
				(1)by striking the
			 first sentence and inserting the following: ‘In carrying out the
			 purposes set forth in section 801, all proceedings of the Copyright Royalty
			 Judges shall be conducted in accordance with this title and, unless contrary to
			 a procedure set forth in subsection (b), according to the Federal Rules of
			 Civil Procedure and the Federal Rules of Evidence.; and
				(2)by adding at the
			 end the following: Notwithstanding the preceding sentence, in any
			 rate-setting proceeding under section 112(e)(4) or section 114(f)(2)(B), the
			 Copyright Royalty Judges may only consider as precedent and act in accordance
			 with determinations and interpretations that are made under the objectives set
			 forth in section 801(b) for the statutory licenses under sections 112(e) and
			 114(d)(2)..
				(b)RegulationsSection
			 803(b)(6) of title 17, United States Code, is amended—
				(1)in subparagraph
			 (C), by striking Requirements.—Regulations and inserting
			 Requirements in cases
			 not involving digital performances of sound recordings.—In
			 proceedings other than proceedings to determine terms and rates of royalty
			 payments under section 112 or 114, regulations; and
				(2)by adding at the
			 end the following:
					
						(D)Requirements in
				proceedings involving digital performances of sound recordingsIn
				proceedings to determine terms and rates of royalty payments under section 112
				or 114, the following shall apply:
							(i)Initial
				disclosuresNot later than 30 days after the date on which the
				voluntary negotiation period is initiated pursuant to paragraph (3)(A)(i), each
				participant shall make an initial disclosure to the other participants by
				providing copies—
								(I)of all license
				agreements entered into by that participant, its members, or any licensor or
				licensee represented in the proceeding by that participant during the
				applicable 5-year period or covering any portion of the period for which the
				rates are to be set, relating to—
									(aa)in
				a proceeding under section 112, the making of ephemeral recordings; or
									(bb)in
				a proceeding under section 114, the public performance of musical works, sound
				recordings, or audiovisual works incorporating recorded musical works;
				or
									(II)of any other
				license agreement or document upon which the participant intends to rely, in
				whole or in part, in its ratemaking proposal, as well as all license agreements
				entered into by the participant, its members, or any licensor or licensee
				represented in the proceeding by that participant for the same or similar
				rights during the applicable 5-year period or covering any portion of the
				period for which the rates are to be set.
								(ii)Protective
				order; sanctionsDisclosures under clause (i) and other
				confidential information produced by a participant or third party during
				discovery, or used during the proceeding, shall be subject to a protective
				order, entered by the Copyright Royalty Judges in the proceeding, that
				prohibits use of the disclosures and the confidential information for any
				purpose other than the proceeding and that prohibits disclosure of the licenses
				or other documents included in the disclosure or of other confidential
				information to any person that is not counsel of record in the proceeding. The
				Copyright Royalty Judges may impose appropriate sanctions for failure to comply
				in a timely manner with the matters required to be disclosed under clause
				(i).
							(iii)Statements of
				the caseStatements of the case shall be filed by a date
				specified by the Copyright Royalty Judges, which for licensor participants
				shall be no earlier than the end of the 90-day period beginning on the date on
				which the voluntary negotiation period concludes, and for licensee participants
				shall be no earlier than the end of the 60-day period beginning on the date on
				which the statements of the case are required to be submitted by licensor
				participants.
							(iv)Subpoena
				powerThe Copyright Royalty Judges shall have the power to issue
				subpoenas at the request of a participant to non-participants, subject to the
				Federal Rules of Civil Procedure. Orders by the Copyright Royalty Judges to
				enforce such subpoenas may be enforced by the requesting participant in an
				action in the district court in which the subpoenaed party resides.
							(v)Scheduling
				conferenceThe Copyright Royalty Judges shall order a scheduling
				conference no sooner than 45 days following the submission to the Copyright
				Royalty Judges of the statement of the case of the licensee participants.
				Participants shall submit jointly a proposed discovery plan no later than 21
				days before the conference. Following the conference, the Copyright Royalty
				Judges shall issue an initial scheduling order governing pretrial procedures,
				and permitting discovery that is reasonable and sufficient, giving due
				consideration to the proposals of the participants and the magnitude of the
				potential royalty payments at issue during the license period covered by the
				proceeding. The period to conduct discovery shall be no shorter than 90 days,
				plus the time needed to complete discovery ordered by the Copyright Royalty
				Judges in connection with the resolution of motions, orders, and disputes
				pending at the end of such period.
							(vi)Settlement
				conferenceThe Copyright Royalty Judges shall order a settlement
				conference among the participants in the proceeding to facilitate the
				presentation of offers of settlement among the participants. The settlement
				conference shall be held during the 21-day period beginning on the day after
				the last day of the discovery period ordered pursuant to clause (iv) and shall
				take place outside the presence of the Copyright Royalty Judges.
							(vii)Joint pretrial
				orderIf the conference required in clause (v) does not result in
				a settlement among all parties, not later than 60 days after the last day of
				the settlement conference, the remaining participants shall propose a joint
				pretrial order—
								(I)stating the rates
				and terms proposed by each participant and setting forth, in detail, the
				grounds for such proposals;
								(II)setting forth
				admissions and stipulations about facts and documents;
								(III)avoiding
				unnecessary proof and cumulative evidence and limiting the use of testimony
				under rule 702 of the Federal Rules of Evidence;
								(IV)identifying the
				witnesses to be offered by each party, and attaching all witness statements,
				testimony, and exhibits to be presented in the proceeding and such other
				information that is necessary to establish terms and rates;
								(V)listing the
				evidence to be offered by each party, and identifying any objections to any
				such evidence;
								(VI)identifying any
				pending motions, including motions in limine and attaching any such motions
				that have not yet been filed;
								(VII)proposing a
				reasonable limit on the time allowed to present evidence; and
								(VIII)proposing other
				ways to facilitate the just, speedy, and inexpensive disposition of the
				proceeding.
								(viii)Pretrial
				orderThe Copyright Royalty Judges shall hold a prehearing
				conference to address the issues set forth in the proposed joint pretrial
				order, and shall issue an order reciting the action taken. The order shall
				allocate to the licensor participants and licensee participants sufficient,
				reasonable, and equal time in which to present their respective cases, and
				shall afford each set of participants an opportunity for rebuttal. The order
				issued by the Copyright Royalty Judges under this clause shall control the
				course of the action unless the Judges modify it.
							(ix)DefinitionsIn
				this subparagraph:
								(I)Applicable
				5-year periodThe term applicable 5-year period
				means—
									(aa)the
				period of 5 calendar years preceding the year in which the applicable voluntary
				negotiation period begins; and
									(bb)the
				period of the current calendar year through the date on which the initial
				disclosure under clause (i) is made.
									(II)LicenseeThe
				term licensee means a person or entity that exercises rights under
				a statutory license under section 112 or 114.
								(III)Licensee
				participantThe term licensee participant means a
				participant that is, or is an authorized representative of, a licensee.
								(IV)LicensorThe
				term licensor means a person or entity entitled to receive royalty
				payments under section 112 or 114.
								(V)Licensor
				participantThe term licensor participant means a
				participant that is, or that is an authorized representative of, a
				licensor.
								(VI)Statement of
				the caseThe term statement of the case means a
				short and plain statement that—
									(aa)identifies all
				participants and licensors or licensees on whose behalf the statement is being
				submitted;
									(bb)states the
				proposed rate or rates and terms of the participants for each right at issue in
				the proceeding and sets forth in detail the basis of each such proposed rate
				and term;
									(cc)identifies each
				witness that the participant intends to call in support of its rate and terms
				proposal and summarizes the anticipated testimony of each witness; and
									(dd)includes any
				reports, including expert reports, and any documents upon which the participant
				relies.
									.
				(c)Timing of
			 determinationSection 803(c)(1) of title 17, United States Code,
			 is amended by striking subsection (b)(6)(C)(x) and inserting
			 subparagraph (C)(x) or (D)(v) of subsection (b)(6) (as the case may
			 be).
			(d)Judicial
			 reviewSection 803(d)(3) of title 17, United States Code, is
			 amended by striking the first sentence and inserting the following:
			 Conclusions of law, and determinations of rates in which the Copyright
			 Royalty Judges are required to apply the facts of record to the objectives set
			 forth in section 801(b) shall be subject to de novo review. Findings of fact by
			 the Copyright Royalty Judges shall be subject to review for clear error. All
			 other actions by the Copyright Royalty Judges shall be subject to review for
			 abuse of discretion..
			7.Global music
			 rights databaseFor purposes
			 of facilitating compensation to artists of musical works and combating
			 copyright infringement, not later than 180 days after the date of enactment of
			 this Act, the Librarian of Congress, in consultation with the Intellectual
			 Property Enforcement Coordinate and the United States Patent and Trademark
			 Office, shall submit to Congress a report that provides a set of
			 recommendations about how the Federal Government can facilitate, and possibly
			 establish, a global music registry that is sustainably financed and consistent
			 with World Intellectual Property Organization obligations. Such registry
			 should, to the extent practicable, include all known or copyrighted musical
			 works, the writers of the work, the owners of the rights, the entity on behalf
			 of those owners who can license such rights on a territory-by-territory basis,
			 and all known sound recording data.
		8.Effective date
			 and transitional rules
			(a)In
			 generalExcept as provided in subsection (c), the amendments made
			 by this Act shall take effect on the date of enactment of this Act and shall
			 apply to any proceeding that is pending on, or that begins on or after the date
			 of enactment. The Copyright Royalty Judges in office as of the date of
			 enactment shall have only such continuing authority as is provided in
			 paragraphs (1) and (2) of subsection (c).
			(b)RegulationsNot
			 later than 60 days after the date on which not less than 2 Copyright Royalty
			 Judges are appointed and confirmed pursuant to section 2, the Copyright Royalty
			 Judges shall propose regulations implementing the amendments set forth in
			 section 6(b), by notice in the Federal Register, providing 30 days for comments
			 and 15 days for reply comments. Not later than 45 days after the date on which
			 the 15-day period for reply comments ends, the Copyright Royalty Judges shall
			 promulgate final regulations.
			(c)Applicability to
			 pending proceedings
				(1)Proceedings in
			 which the hearing on the merits has concludedThe Copyright
			 Royalty Judges sitting on the date of enactment shall have authority to decide
			 any pending proceeding in which the hearing on the merits has concluded, under
			 the standards, procedures, and regulations in effect prior to the enactment of
			 this Act. This authority shall include the authority to decide any motion for
			 rehearing under section 803(c)(2) of title 17, United States Code, in any such
			 proceeding.
				(2)Proceedings in
			 which the hearing on the merits has commenced but not
			 concludedThe Copyright Royalty Judges sitting on the date of
			 enactment shall have authority to decide any pending proceeding in which the
			 hearing on the merits has commenced but not concluded, under the standards,
			 procedures, and regulations in effect prior to the enactment of this Act,
			 except that this authority may only be exercised with the consent of all
			 participants in any proceeding to determine terms and rates of royalty payments
			 under section 112 or 114 of title 17, United States Code. This authority shall
			 include the authority to decide any motion for rehearing under section
			 803(c)(2) of title 17, United States Code, in any such proceeding.
				(3)All other
			 pending proceedingsThe Copyright Royalty Judges appointed
			 pursuant to section 2 shall assume authority over any pending proceeding in
			 which the hearing on the merits has not commenced. The Copyright Royalty Judges
			 shall recommence any pending proceeding to determine terms and rates of royalty
			 payments under section 112 or 114 of title 17, United States Code, under the
			 procedures, standards and regulations set forth in this Act, and the
			 requirement set forth in section 803(c)(1) of title 17, United States Code,
			 that the proceeding be concluded no later than 15 days before the expiration of
			 the then current statutory rates and terms, shall not apply. The Copyright
			 Royalty Judges shall set a reasonable schedule for the continuation of any
			 pending proceeding other than a proceeding to determine the terms and rates of
			 royalty payments under section 112 or 114 of title 17, United States
			 Code.
				
